BecelwoRth, Judge:
Counsel for the respective parties have submitted this case for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, in the matter of the above protest, that the merchandise marked “A” and initialed by the Commodity Specialist on the invoice, which was assessed at 19 per cent under Item 653.40 TSUS Annotated 1963, consists of portable electric desk lamps for indoor illumination, in chief value of brass.
That plaintiff claims the said merchandise is classifiable under the provision for Table, floor and other portable lamps for indoor illumination, of brass, in item 653.35 TSUS Annotated 1963.
IT'IS FURTHER STIPULATED AND AGREED between the parties that the protest be submitted-on this stipulation, the protest being limited to the items marked “A” and initialed as aforesaid. Plaintiff waives the right to first docket call and further amendment of the protest.
In view of this stipulation which is accepted as an agreed statement of fact, we hold that the merchandise, represented by the item marked with the letter “A” and with the initials of the commodity specialist on the invoice covered by the protest herein, is properly dutiable at 10*4 per centum ad valorem under item 653.35 of the Tariff *259Schedules of the United States as portable lamps for indoor illumination, of brass.
The protest is sustained and judgment will be entered for the plaintiff.